Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	Claims 1-20 are pending. Claims 10-20 have been withdrawn due to non-elected claims. Claims 1-9 have been examined.
Election/Restrictions
Applicant’s election without traverse of Group I-claims 1-9 with the following species: Species A: Universal pH indicator and Species B: albumin, in the reply filed on 10/25/2021 is acknowledged. Claims 10-20 have been withdrawn as drawn to non-elected inventions.
Priority
	This application, Serial No. 16/609,309 (PGPub: 20200064339A1) was filed on
10/29/2019. This application is a 371 of PCT/US2018/031085 filed on 05/04/2018, which claims benefit of U.S. Provisional Patent Application 62/501,284 filed on 05/04/2017.
Information Disclosure Statement
	The Information Disclosure Statement filed on 05/07/2020, 08/18/2021 and 10/04/2021 has been considered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Garbulewska et al. (WO2015/022406 Al. Pub. date: 02/19/2015, hereinafter “Garbulewska”), in view of Cast et al. (US005908787A, Pub. Date: 06/01/1999, hereinafter “Cast”).
Regarding claim 1, Garbulewska teaches throughout the publication a method for detecting the presence and/or concentration of a target peptide or protein analyte in a sample (P.4, Ln. 25: the method of the present invention for determination of the amount of a specific analyte in a sample; P.9, Ln. 5: analyte can be proteins), comprising the steps of:
(a) combining, either simultaneously or wholly or partially sequentially (P.4, Ln. 27-28: the specific analyte is quantified from the change in the optical signal of the reaction mixture after the interaction of the analyte with analyte specific assay reagents): 
a sample suspected of containing the target peptide or protein analyte (P.9, Ln. 6-7: Representative analytes include proteins, peptides; P.9, Ln. 9-10: an "analyte" refers to the substance whose presence and/or concentration in a sample is to be determined);
at least one immunoassay reagent capable of specifically binding to the target peptide or protein analyte (P.9, Ln. 21-22: “analyte specific reaction partner" as used herein is able to react with the specific analyte so as to 
(b) allowing the binding of (3) to target peptide or protein analyte present in (1) (P.15, Ln. 20-21: composed of sample and analyte specific assay reagents, is allowed to react after their mixing); 
(c) determining the presence and/or concentration of the target peptide or protein analyte by detecting (P.4, Ln. 27: the specific analyte is quantified):
(i) the signal generated by the immunoassay reagent (P.4, Ln. 27-28: the specific analyte is quantified from the change in the optical signal of the reaction mixture after the interaction of the analyte with analyte specific assay reagents).
Garbulewska also teaches using a commercially available spectrophotometric laboratory tests to determine the amount of the specific analyte in a sample, which may show a prozone effect (P.5, Ln. 31-32 to P.6, Ln. 1); the term "spectrophotometric assay", also called "photometric assay", is well known in the art. Photometric assays encompass turbidimetric and nephelometric immunoassays. In turbidimetric and nephelometric immunoassays the specific analyte is quantified from the change in the turbidity of the reaction mixture based on the agglutination of the specific analyte and an analyte specific binding partner (P. 6, Ln. 19-23); the optical signal is measured simultaneously for the specific analyte in the sample to be determined at the wavelength 
Garbulewska fails to teach a method for detecting the presence and/or concentration of a target peptide or protein analyte in a sample comprising the steps of:
(a) (2) combining at least one dye capable of binding to the target peptide or protein analyte, wherein an absorption band of the at least one dye shifts upon binding to the target peptide or protein analyte; and
(c) (ii) determining the presence and/or concentration of the target peptide or protein analyte by detecting the absorption band of the at least one dye.
Cast teaches an improved assay for the determination of total protein in an aqueous test fluid such as urine (Abstract); the assay involves combining the test fluid with a molydate or tungstate salt and pyrogallol red dye which forms a complex; in this assay, the absorption band of the complex is shifted in the presence of protein to provide a response which can be detected with a reflectance meter (Col. 2, Ln. 24-29); the pyrogallol red dye which has a higher affinity for protein, binds the protein (Col. 6, Ln. 54-56); Cast also teaches using pyrogallol red as primary indicator and a phenolsulfonephthalein dye as secondary indicator (Col. 2, Ln. 46-48); a substituted phenolsulfonephthalein dye provides a detectable response only in the presence of greater than 50 mg/dL of protein to increase the scope of the assay (Abstract); the secondary phenolsulfonephthalein dye has a lower affinity for protein (Col. 6, Ln. 41-43); with this type of protein error indicator, the second deprotonization causes the 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Garbulewska, wherein different wavelengths are used to detect the optical signals generated by the immunoassay reagent in a spectrophotometric assay, to include the detection method of using dyes capable of binding to the target peptide or protein analyte and detecting the shift of absorption band of dyes, as taught by Cast, because Garbulewska teaches Hook effect is a phenomenon where the assay response at high analyte concentrations decrease and results in falsely lower measured values of the analyte (P.1, Ln. 13-16) and assay developers and manufacturers usually make every effort to reduce the Hook effect (P.1, Ln. 22-23); and Cast teaches a total protein assay which provides a detectable response at high protein concentrations is desirable (Col. 5, Ln. 4-6) and using the a secondary dye in addition to a primary dye is effective to increase the scope of the assay to enable it to provide visual resolution between higher concentration of protein (Col. 5, Ln. 9-36). One of skill in the art would have a reasonable expectation of success in combining Garbulewska with Cast because both are directed to a method of detecting an analyte such as albumin in a sample by detecting optical signals. 

Regarding claim 4, Garbulewska in view of Cast teaches the method of claim 1, wherein the at least one dye is a pH indicator (Cast, Col. 3, Ln. 19-21: The phenolsulfonephthalein error indicators are pH indicators).
Regarding claim 7, Garbulewska in view of Cast teaches the method of claim 1, wherein the signal generated by the immunoassay reagent is detected via an agglutination assay (Garbulewska, P.6 ln. 20-23: In turbidimetric and nephelometric immunoassays the specific analyte is quantified from the change in the turbidity of the reaction mixture based on the agglutination of the specific analyte and an analyte specific binding partner).
Regarding claim 8, Garbulewska in view of Cast teaches the method of claim 1, wherein the target peptide or protein analyte is selected from the group comprising albumin (Garbulewska, P.6, ln. 6-7: a method for determination of the amount of albumin in a sample).
Regarding claim 9, Garbulewska in view of Cast teaches the method of claim 1, further defined as a method of minimizing hook effect interference in an immunoassay (Garbulewska, P.14, Ln. 20-21: An embodiment of the present invention is that if a prozone effect is present after diluting the sample, the measurement of a sample is automatically repeated).

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Garbulewska (WO2015/022406 Al), in view of Cast (US005908787A), as applied to claim 1 above, and in further view of Schulman et al. (US2003O215358A1, Pub date: 11/20/2003, hereinafter “Schulman”).
Regarding claim 2, Garbulewska in view of Cast teaches throughout the publication a method for detecting the presence and/or concentration of a target peptide or protein analyte in a sample according to claim 1 as outlined above. Garbulewska in view of Cast also teaches phenolsulfonephthalein dye has a lower affinity for protein (Cast, Col. 6, Ln. 41-43).
Garbulewska in view of Cast fails to teach the method of claim 1, wherein the at least one dye specifically binds to the target peptide or protein analyte.
Schulman teaches throughout the publication a device for detecting an analyte in a fluid sample includes a liquid permeable composition (Abstract), wherein indicator dyes can be covalently bound to the analyte (diazonium compounds binding bilirubin) (Par. 4); the binding label on the anti-analyte antibody has the fluoresceinstructure, such as in the case of fluorescein isothiocyanate (FITC) (Par. 61).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Garbulewska in view of Cast, wherein indicator dyes non-specifically bind to the analyte, to include the dyes specifically binding to the analyte, as taught by Schulman, because dyes specifically binding to the analyte can be used advantageously to provide sensitive assays for various analytes (Schulman, Par. 61). One of skill in the art would have a reasonable expectation of success in combining 

Regarding claim 6, Garbulewska in view of Cast teaches throughout the publication a method for detecting the presence and/or concentration of a target peptide or protein analyte in a sample according to claim 1 as outlined above. Garbulewska in view of Cast also teaches “analyte specific reaction partner" is able to react with the specific analyte to form a reaction complex, like an antigen-antibody immunocomplex (Garbulewska, P.9, Ln. 21-22).
	Garbulewska in view of Cast fails to teach the method of claim 1, wherein the at least one immunoassay reagent comprises a capture antibody that binds to the target analyte and a detector antibody that binds to the capture antibody.
	Schulman teaches throughout the publication a device for detecting an analyte in a fluid sample includes a liquid permeable composition (Abstract), wherein a multi-layered device can be prepared with an immobilized anti-binding label antibody; when the binding label on the anti-analyte antibody has the fluoresceinstructure, such as in the case of fluorescein isothiocyanate (FITC), anti-FITC can be interspersed in the permeable membrane to capture FITC labeled anti-analyte antibody (Par. 61).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Garbulewska in view of Cast, wherein an analyte specific reaction partner reacts with the specific analyte so as to form a reaction complex, to incorporate a detector antibody that binds to the capture antibody, as taught by Schulman, because .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Garbulewska (WO2015/022406 Al), in view of Cast (US005908787A), as applied to claims 1 and 4 above, and in further view of Hafeman et al. (US005766875A, Pub date: 06/16/1998, hereinafter “Hafeman”).
Garbulewska in view of Cast teaches throughout the publication a method for detecting the presence and/or concentration of a target peptide or protein analyte in a sample according to claims 1 and 4 as outlined above. Garbulewska in view of Cast also teaches the phenolsulfonephthalein error indicators are pH indicators (Cast, Col. 3, Ln. 19-20)
Garbulewska in view of Cast fails to teach the method of claim 4, wherein the at least one dye is universal pH indicator.
Hafeman teaches throughout of the publication a method using a combination of an assay medium formulation to balance both buffer and pH indicator dye temperature effects, and a measurement of the ratio of absorbance at different wavelengths (Col. 2, Ln. 34-37). Hafeman also teaches various available pH indicator including universal pH 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Garbulewska in view of Cast, wherein phenolsulfonephthalein is used as pH indicator, to include universal pH indicator as pH indicator, as taught by Hafeman, because it would have been obvious to make the change because Hafeman teaches either phenolsulfonephthalein or universal pH indicators can be used (Col. 19, Ln. 27-48); one having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent pH indicators and since the same expected detection of changes in the pH values would have been obtained.  The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the desired pH indicators. One of skill in the art would have a reasonable expectation of success in combining Garbulewska in view of Cast with Hafeman because both are directed to a method of detecting an analyte comprising of using pH indicators.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/REBECCA M GIERE/           Primary Examiner, Art Unit 1641